     Case 3:18-cr-00009-KRG-KAP Document 147 Filed 01/21/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     : Criminal No. 3:18-CR-00009-KRG
                                             :
                      v.                     :
                                             :      JUDGE KIM R. GIBSON
WILLIE GENE GULLEY,                          :
                Defendant                    :

     UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR WILLIE GENE
              GULLEY FILED BY SANDRA THOMPSON, ESQ

       HERE COMES, Sandra Thompson, Esq., to file this Unopposed Motion to Withdraw As

Counsel For Willie Gene Gulley and who does aver as follows:

                                I.      GROUNDS FOR MOTION

   1. Defendant is Willie Gene Gulley, who is incarcerated at Cambria County prison, 425

       Manor Drive, Ebensburg, PA 15931.

   2. On March 21, 2018 a complaint was filed against Mr. Gulley.

   3. On March 27, 2018, the Federal Public Defender was appointed to represent Mr. Gulley.

   4. After the Federal Defender’s motion to withdraw was granted, then Damien Schoor, Esq.,

       was appointed to represent Mr. Gulley.

   5. On or around May 8, 2018, the Government filed a two-count Indictment against Mr.

       Gulley for Distribution of less than 100 grams of heroin a schedule I controlled substance

       on March 1, 2018 and on March 20, 2018, in violation of 21 U.S.C. §§ 44l(a)(l) and

       84l(b)(1)(C). Each date is a separate count.

   6. In or around December 2018, Mr. Gulley entered into a private limited contract for legal

       representation with undersigned counsel.

   7. On January 3, 2019, Undersigned counsel’s motion for pro hac vice admission was

       granted.

                                                1
  Case 3:18-cr-00009-KRG-KAP Document 147 Filed 01/21/21 Page 2 of 4




8. Since said time undersigned counsel represented Mr. Gulley’s interests in pursing pre-

   trial relief which was ultimately denied July 26, 2019 and reconsideration denied on

   September 30, 2019.

9. On December 9, 2019, the Government emailed to undersigned counsel a plea offer letter

   to Mr. Gulley, which has been presented to and discussed with Mr. Gulley.

10. This is the second request to withdraw as counsel as around August 2020, Mr. Gulley

   refused counsel’s attempts to communicate with him about the case.

11. However, after the first motion to withdraw as counsel and a hearing held on such

   motion, Mr. Gulley committed to cooperating with counsel.

12. Unfortunately, Mr. Gulley has renewed making accusations of ineffectiveness against

   counsel, of working with the Government against him, and of withholding information

   from him, including unsupported accusations that a decision has been reached on his

   Emergency Motion To Reconsider Detention and such decision has been reported in the

   local newspaper.

13. Despite Mr. Gulley’s pending detention motion, Mr. Gulley has terminated counsel and

   has requested counsel immediately file a motion to withdraw and to refrain from further

   acting on his behalf.

14. As such, undersigned counsel is not equipped to effectively represent Mr. Gulley’s

   interest and believes that the attorney-client relationship is irretrievably broken.

15. Furthermore, if Mr. Gulley moves to trial, according to the written agreement, Mr. Gulley

   owes additional fees which he has stated unwillingness or inability to pay.

16. Attorney Maureen Sheehan-Balchon was consulted for the Government and she stated,

   no opinion.



                                             2
     Case 3:18-cr-00009-KRG-KAP Document 147 Filed 01/21/21 Page 3 of 4




                                    II.     LEGAL ARGUMENT

   17. Undersigned counsel files this motion pursuant to Pennsylvania’s ethical rules that

       require counsel move to withdraw, PA R. Prof Conduct 1.16 Declining or Terminating

       Representation, in that:

       A. Undersigned counsel has been discharged by Mr. Gulley, 204 Pa. Code Rule

          1.16(a)(3);

       B. There is no material adverse effect on the underlying merits of the case whereas

          alternate counsel can be appointed to Mr. Gulley; and

       C. The client fails substantially to fulfill an obligation to the lawyer regarding the

          lawyer's services and has been given reasonable warning that the lawyer will

          withdraw unless the obligation is fulfilled.

          See, Rule 1.16 (b)(1)(5,(6),(7)

   18. Counsel’s motion to withdraw may be granted when counsel’s continued representation

       would violate ethical obligations. U.S. v. Oberoi, 331 F.3d 44, 52 (Cir. 2003).


                                  III.      REQUEST FOR RELIEF

            WHEREFORE, Sandra Thompson, Esq does respectfully request that the
Honorable Court would grant the unopposed motion to withdraw as counsel and Order that her
appearance would be withdrawn as counsel for Willie Gulley, Defendant, and would remove her
from the ECF service list for the case, and would appoint substitute counsel for Mr. Gulley.


DATED: January 21, 2021                       Respectfully Submitted:

                                              /s/ Sandra Thompson
                                              Sandra Thompson, Esq. PA I.D. 84345
                                              Law Office of Sandra Thompson, LLC
                                              351 E. Princess St., P.O. Box 1901
                                              York, PA 17405
                                              Telephone/Fax: 215-987-3650
                                              Email: sthompsonLLC@gmail.com

                                                 3
      Case 3:18-cr-00009-KRG-KAP Document 147 Filed 01/21/21 Page 4 of 4




                                    PROOF OF SERVICE

       I, Sandra Thompson, Esq., counsel of record for Defendant Willie Gulley, do hereby

certify that the following were served with a true and correct copy of the Unopposed Motion To

Withdraw As Counsel For Willie Gulley Filed By Sandra Thompson, Esq pursuant to LCvR 5.6

by electronic means to the extent and in the manner authorized by the Standing Order regarding

Electronic Case Filing Policies and Procedures and the ECF User Manual as follows:

Counsel For Government

Email: Maureen.Sheehan-Balchon@usdoj.gov
Maureen Sheehan-Balchon, A.U.S. A
United States Attorney's Office
Suite 200 - Penn Traffic Building
319 Washington Street
Johnstown, PA 15901

And is delivered to Willie Gulley, Inmate/Defendant by regular mail to:

LEGAL MAIL
Willie Gulley, Inmate 18-00722
Cambria County Prison
425 Manor Drive, Ebensburg, PA 15931


DATED: January 21, 2021                     Respectfully Submitted:


                                            /s/ Sandra Thompson
                                            Sandra Thompson, Esq. PA I.D. 84345
                                            Law Office of Sandra Thompson, LLC
                                            351 E. Princess St., P.O. Box 1901
                                            York, PA 17405
                                            Telephone/Fax: 215-987-3650
                                            Email: sthompsonLLC@gmail.com




                                               4
